Title: From George Washington to William Pearce, 2 November 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Novr 2d 1794.
        
        I have had neither leizure for, nor opportunity of, writing to you since I did it from Carlisle, ’till my return to this place; which happened on Tuesday last. In the meantime I have received your several letters of the 28th of Septr—and 5th 17th and 23d of last month.
        As the accident I met with in June last, prevented my riding about my farms when I was last at home, I should have been very glad to have made another visit to it in the course of last month; knowing if I did not do it then, It would not be in my power to do it before April; as Congress will, more than probably, set till March & the roads during that month will be in no condition to travel. The perfect confidence however which I place in your care, judgment and integrity; makes me quite easy under the disappointment; which I should not have been if my affairs were in the hands of a person of whom I did not entertain the same favorable opinion. By looking to the letters which, from time

to time I have written you, and to the written details I gave you of my plans when you first entered on my business, you will, without any additional direction to them, in this place, see what my views are, & can be at no loss to carry them into effect the ensuing year. To introduce system, & a regular course of crops; to introduce grass where, & when proper; to make meadows, & hedges; to recover my fields from the exhausted, and gullied state in which many of them are; to improve my stock, and to get into a way of establishing large dairies, & turning that stock to profitable uses (which may be the case so near as my estate lyes to Alexandria, George Town, and the Federal City)—and to make much Hay, which will always be in demand, and command a good price; are much more desirable objects with me than to push the best of my fields, out of their regular course, with a view to encrease the next, or any other year’s crops of grain. I know full well that by picking & culling the fields I should be able, for a year or two, to make larger crops of grain, but I know also, that by so doing I shall, in a few years make nothing, & find my land ruined.
        I am very sorry to hear of the loss of your daughter, but as it was an event long expected, you must have been prepared for the stroke. The country every where that I have been, or heard from, has been uncommonly sickly the past summer, & to the present moment. The ague & fever has been sorely felt where it was never known to be before, together with other complaints. The death of Paris is a loss, that of Jupiter the reverse.
        You have not informed me in any of your letters, which have come to hand, whether you have engaged Pyne or any other for the Mansion house; or whether McKoy continues another year, or is to be replaced by any other. I did not expect much from James Donaldson as an overlooker of my Carpenters, when I engaged him; & for that reason observ’d to you, that if my Nephew (Colo. Willm Washington of Westmoreland) should have engaged the man I wrote to him about, to keep both would be attended with no disadvantage; but I have not heard or received a syllable from my Nephew in answer to my letters—hence I infer they never got to his hands; and the demand for workmen at the federal City is such, & their wages consequently so high, that if Donaldson as an overlooker should prove incompetent, I know not how, or where you will get supplied. If he understands what he professes

to have been bred to, and is sober and industrious, he may prove a very useful man to me although he is unfit to have the care of my Carpenters. But what have you done with him, if Greens family still occupys the house? By my agreement with him, he is entitled to the use of that house, & Garden, & may consider it as a breach of contract to be deprived of it. What then is to be done with the other family. I cannot bear the thought of adding to the distress I know they must be in, by turning them adrift; and it would be as disagreeable to let them come into that part of the Green house adjoining the Shoemakers room; their habits are not good; & to mix them among the negros would be attended with many evils as it respected themselves; and no good as it respected me. It would be better therefore on all accounts if they were removed to some other place, even if was to pay the Rent; provided it was low—or make some allowance towards it. Donaldson & family will get disgusted by living among the Negros, if he is still in the Green house.
        I am glad to hear that your Fodder was got in good time, and that there was a good deal of it; also that your Corn is likely to yield well from the gathering you have made of it. It is to be regretted that your last sown Wheat looks so indifferently, especially the fallow field at Dogue run. Get all the Buck Wheat out of the Straw as soon as you can, & put it away securely; letting me know the quantity. The Straw will, I presume, make good litter.
        I am very sorry to hear that the fly is getting into the Wheat. This make⟨s⟩ it necessary to get it out of the straw as quick as possible, and either to grind it into flour—or sell it in the grain as soon as possible. To know which of these is most for my benefit, order a hundred bushels of neither your best nor worst wheat to be sent to the Mill, cleaned as it would & ought to be, for Sale. Let this hundred bushels be sent to the Mill and manufactured; then see whether the different articles which is made from it, at the Alexandria prices, with the Bran &ca justly rated, is worth, or would fetch more than the unground Wheat at the same market. If it does not, I encounter all the waste the trouble & expence of the manufactory to a loss. I have requested this experiment several times to be made by your predecessors in my business, but never could get it satisfactorily made, and have strong reasons for believing that my Wheat, for several years back, would have sold for more than the flour of all sorts, with the addition of the

bran, shorts & talings. The fact, with respect to the last crop, you ⟨m⟩ay, I conceive, ascertain with certainty, by having recourse to the Mill books; these will, or ought, to Shew, all the Wheat that had been received, & all the flour & other Articles which had been delivered. rating then the different sorts of flour (sold & used) at what it actually fetched, & fixing a proper price on the Bran & shorts, with some allowance for the talings, gives you the total amount of the Wheat after it is manufactured. then see what the whole quantity of Wheat which the Mill had received, would amount to, at what would be deemed the currt, or medium price of Wheat at Alexandria last season; this would give you the aggregate amount in both cases, & shew the difference of the two, upon a large scale.
        Are all the Cabbins, as well as the Quarters at Union farm, fixed in the lane opposite to the Overseers house? I fear the season is too late to go into fresh daubed Cabbins. I am Your friend &ca
        
          Go: Washington
        
        
          P.S. By not hearing fro⟨m⟩ you yesterday I ⟨pr⟩esume you were on th⟨e Ea⟩stern shore.
        
      